Order entered July 16, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00172-CR

                          CHARLES VERNON HAYNES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80283-2013

                                             ORDER
       Appellant’s July 14, 2014 second motion for extension of the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to August 13, 2014. If the

brief is not timely filed by the extended due date, the Court will abate this case and order the trial

court to conduct a hearing on why the brief has not been filed.


                                                        /s/   LANA MYERS
                                                              JUSTICE